Title: To Alexander Hamilton from Thomas Parker, 25 April 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester—25th of April 1799
          
          The Inclosed is my answer to your letter of the 23rd ultimo
           Yours of the 26th of March & the 13th. 15th. & 17th of the present month Came to hand yesterday and are now before me—I have called on the officers of my Regiment to meet me at this place on the 2nd day of the next month & shall proceed without delay to Carry your several orders into Effect—
          I expect there has been some mistake in arranging the Sub-districts there being nine only included in No 1 & 2 and Eleven in No 3 & 4 Presuming this to have been the Case I have thrown the sub district of Abbington into the other Circle as being most contiguous to it & most distant from me and shall proceed to Alot the Company officers for the present to the other Ten untill I have the honor of hearing further from you on the Subject—tho I am still of opinion that multiplying the Recruiting districts in the more populous parts of the State woud Conduce much to the Success of the Recruiting service especially as most of the officers who are appointed are totally unacquainted in the Frontier Counties—
          I conceive that it woud Conduce much to the success in Recruiting to have the Recruits Immediately dressed in their Uniforms as soon as they are Enlisted as It will give them a military appearance & soldierly pride & will be a Temptation to others to follow their Example. I woud therefore Strongly Recommend that the Cloathing be deposited at the Company Rendezvous with the Captain under whose care I apprehend there can be no danger of loss It is true It will be attended with an additional expence but I Conceive that the good Concequences Resulting therefrom will more than overballance the Cost—
          From many Considerations I woud Give Winchester the Preference to Alexandria for the Regimental Rendezvous. It is more Central more Healthy less dissipated & provisions & forrage much more plentifull & cheap—in my sentiments with Respect to the two subjects before mentioned I am fully justified by Colo Richd K meade with whome I have had a conference—Besides these reasons It woud be extreamly disagreable to me to Remove my Family to a place which I have reason to Beleive might prove fatal at least to a part of them. however If I did not believe the public good Concerned in the change no private motive woud have Induced me to have said any thing on the occasion
          It will be extreamly difficult to procure musick in this State. — of those that are to be met with, will not agree to Enlist, but will hire themselves, for a limited time. I woud wish to Know whether this plan may not be partially adopted untill they can be otherwise procured
          Major Morgan having declined to serve leaves a Vacancy in my Regiment. If this Vacancy is to be filld from the citizens & not by promotion Major Lawrence Butler of Frederick County offers his service—he served with distinction in the Revolutionary war as a Captain in one of the Virginia Regiments
          I Inclose you a copy of the arrangements of this state into Sub districts sent me that you may discover & Rectify what I Suppose must have been a mistake—
          with Verry Great Consideration I have the honor to be Sir Your Most Obedient Servant
          
            Thomas Parker
          
        